Citation Nr: 1732380	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for evaluation of scar, dorsum right wrist, status post removal of ganglion cyst, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all these records.

This case was previously before the Board in April 2015, at which time it was remanded for further development.

The issue of service connection for a right wrist disability has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

For the entire period on appeal, the Veteran's right wrist scar has been characterized by one scar which is painful, but not unstable.



CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for the service-connected right wrist scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2016  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  For increased rating claims such as this (as opposed to disagreements with an initial rating) an increased rating can be assigned an effective date as much as one year prior to the date of claim, if it is factually ascertainable that an increase in disability occurred during that time.  Hart, 21 Vet. App. at 509 (citing 38 U.S.C.A. § 5110).  The relevant temporal focus is therefore from the period from one year prior to the initiation of the claim to when it is decided.  Id.

Scar

The Veteran claims that his service-connected right hand scar should be rated higher than the current 10 percent.

Under Diagnostic Code 7804, one or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In October 2011, the Veteran received a VA examination for his scar.  The examiner noted the history of the Veteran's scar, and noted that the scar or area of the scar was painful on movement and palpation.  Upon examination, the examiner indicated that there was a single horizontal scar on the right wrist that was barely visible, measuring approximately four centimeters in length.  The examiner also indicated that the scar was not unstable.  

The Veteran received a Board hearing in February 2014, and stated that he was never told that his scars were unstable.  He also stated that the inside of his wrist was very tender.  The Veteran reported that his hand was bothering him, but could not say for sure if it was related to his scar.  He also reported that he was experiencing pain in his entire forearm area.  The Veteran then recounted the history of his scar, and indicated that it was approximately four centimeters linear but not raised.  It was slightly red, but not painful to the touch.  The Veteran indicated that the scar was actually not painful, but it was his wrist that hurt.  The Veteran's neighbor, A.H., also testified and indicated that they have been neighbors for close to 15 years and the Veteran has always complained about his right wrist and arm.  A.H. indicated that he and the Veteran live in a rural area, and the Veteran is not able to move things around or even use his lawnmower. 

The Veteran received another VA examination in August 2015 for his scar.  The Veteran stated that the scar was painful and it remained painful since the injury.  He indicated that the pain was worse that it was when he was first injured in 1972, but the examiner noted that it was not the actual scar that was painful but the wrist itself that had a loss of motion on the examination.  The Veteran also indicated that his wrist was weak since the injury and that when he attempts to grip his shift in his truck, his grip is weaker.  Upon physical examination, the examiner noted that the scar was transverse on the dorsum of the right wrist, and it measured four centimeters.  There was no keloid formation, the skin bearing the scar was minimally tender and the scar was not unstable.  The examiner also noted that the pain was not in the scar, but was in the wrist on movement.  The examiner additionally took range of motion measurements of the wrist, and found that dorsiflexion of the right wrist was 45 degrees.  

As noted, Diagnostic Code 7804 provides a maximum rating of 10 percent for one or two scars that are unstable or painful.  Another 10 percent can be added if the scars are both unstable and painful, yet the competent medical evidence does not show that the Veteran's scars are unstable.  The Board finds the examinations and hearing testimony highly probative of the Veteran's claim, and concludes that an evaluation higher than 10 percent is not warranted.  The competent, credible medical records indicate that the Veteran has a single, painful scar on his right wrist.  A 20 percent evaluation is not warranted because he does not have three or four scars that are unstable or painful, and a 30 percent evaluation is not warranted because he does not have five or more scars that are unstable or painful.  Thus, the Veteran's left wrist scar is not entitled to an evaluation in excess of the currently assigned 10 percent under Diagnostic Code 7804.

The Veteran is also not entitled to a separate compensable rating for disabling effects associated with his right wrist scar under Diagnostic Code 7805.  Diagnostic Code 5215 provides that a 10 percent evaluation is warranted for both the major and minor wrist when dorsiflexion is less than 15 degrees.  The competent medical evidence indicates that the Veteran is right handed, and dorsiflexion of his right wrist was 45 degrees.  As such, a separation compensable rating is not warranted. 

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2016).

The Board initially finds that the applicable rating criteria clearly contemplate the level of disability demonstrated by the Veteran's symptoms throughout the time frame on appeal.  In addition, the Veteran's service-connected scar has not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran indicated that he stopped working in construction because of chronic pain in his wrist and his decreased range of motion made it difficult to work with heavy equipment.  He also indicated that he sometimes cannot hold things with his right hand.  However, the relevant evidence associated with the claims file indicates that the pain in the Veteran's wrist is separate from the pain associated with his scar.  The scar is not the cause of his unemployment and the medical evidence of record does not indicate that the Veteran's scar rendered him unemployable.  Thus, the Board finds that an implied claim for a total disability rating based on individual unemployability (TDIU) has not been raised by this record and will not be recognized.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the record does not reflect that the scar results in frequent periods of hospitalization.  Therefore, the Board finds that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for a scar, dorsum right wrist, status post removal of ganglion cyst, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


